                                          Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 1 of 10


                              1         Benjamin L. Webster, Bar No. 132230
                                        bwebster@littler.com
                              2         NICHOLAS W. McKINNEY, Bar No. 322792
                                        nmckinney@littler.com
                              3         LITTLER MENDELSON P.C.
                                        500 Capitol Mall
                              4         Suite 2000
                                        Sacramento, California 95814
                              5         Telephone:    916.830.7200
                                        Fax No.:      916.561.0828
                              6
                                        Attorneys for Defendant
                              7         JO-ANN STORES, LLC

                              8
                                                                      UNITED STATES DISTRICT COURT
                              9
                                                                      EASTERN DISTRICT OF CALIFORNIA
                          10

                          11
                                        LAVINIA DELONG,                                Case No.
                          12
                                                         Plaintiff,                    NOTICE OF REMOVAL OF CIVIL
                          13                                                           ACTION TO FEDERAL COURT UNDER
                                              v.                                       28 U.S.C. SECTION 1441
                          14
                                        JO-ANN STORES, LLC, an Ohio Corporation,       [DIVERSITY JURISDICTION]
                          15            (dba JO-ANN FABRICS & CRAFT STORES,
                                        and dba JO-ANN FABRICS AND CRAFTS);
                          16            and DOES 1-20, inclusive,

                          17                             Defendant.

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                   1
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                             CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 2 of 10


                              1         TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                              2                        PLEASE TAKE NOTICE that Defendant JO-ANN STORES, LLC. (“Jo-Ann” or

                              3         “Defendant”), an Ohio limited liability company, hereby removes the above-captioned action from the

                              4         Shasta County Superior Court in the State of California to the United States District Court for the

                              5         Eastern District of California pursuant to 28 U.S.C. §§ 1332, 1441(a) and (b), and 1446. In support of

                              6         the Notice of Removal of Civil Action, Defendant alleges the following:

                              7                                                    I.
                                                                     PROCESS, PLEADINGS, AND ORDERS
                              8
                                                       1.      This lawsuit arises out of the employment of Plaintiff LAVINIA DELONG
                              9
                                        (referred to hereinafter as “Plaintiff”) by Jo-Ann.
                          10
                                                       2.      On May 14, 2021, Plaintiff filed a First Amended Complaint in the Superior
                          11
                                        Court of the State of California, County of Shasta, entitled LAVINIA DELONG, v. JO-ANN STORES,
                          12
                                        LLC, an Ohio Corporation, (dba JO-ANN FABRICS &CRAFT STORES, and dba JO-ANN FABRICS
                          13
                                        AND CRAFTS); and DOES 1-20, inclusive, designated as Case No. 196102 (the “Complaint”).
                          14
                                                       3.      The Complaint purports to assert the following causes of action against the
                          15
                                        single Defendant Jo-Ann: (1) Discrimination in Violation of California Government Code §§ 12940
                          16
                                        et seq.; (2) Harassment in Violation of California Government Code §§ 12940 et seq.; (3) Failure to
                          17
                                        Prevent Discrimination and Harassment, in Violation of California Government Code § 12940(k); (4)
                          18
                                        Failure to Pay Minimum Wage (Cal. Lab. Code §§ 1194, 1194.2, and 1197); (5) Failure to Provide
                          19
                                        Accurate Itemized Wage Statements (Cal. Lab. Code § 226); (6) Waiting Time Penalties (Cal. Lab.
                          20
                                        Code §§ 201 and 203); (7) Wrongful Demotion in Violation of Public Policy; (8) Declaratory
                          21
                                        Judgment; (9) Unfair Competition in Violation Of Bus. & Prof. Code §§ 17200 et seq.; (10) Intentional
                          22
                                        Infliction of Emotional Distress; and (11) Wrongful Termination in Violation of Public Policy.
                          23
                                        Declaration of Benjamin L. Webster filed and served herewith (“Webster Decl.”) ¶ 2, Ex. A;
                          24
                                        Complaint ¶¶ 24-94.
                          25
                                                       4.      On May 25, 2021, Jo-Ann’s registered agent was served with a Summons and
                          26
                                        a copy of the Complaint, as well as related Court documents. Webster Decl. ¶ 2; Declaration of Ann
                          27
                                        Aber filed and served herewith (“Aber Decl.”) ¶ 7. This constitutes Jo-Ann’s first legal notice of the
                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                          2
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                            CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                             Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 3 of 10


                              1         Superior Court Action for purposes of removal. Webster Decl. ¶¶ 3-4; see also Aber Decl. ¶ 7. The

                              2         original complaint was not served on Defendant. Webster Decl. ¶ 4; Aber Decl. ¶ 7.

                              3                        5.      The Summons, Complaint, and related Court documents constitute all of the

                              4         pleadings and process that have been served upon Jo-Ann in this action to date. No other documents

                              5         have been served upon Jo-Ann. Webster Decl. ¶¶ 2-4, Ex. A. Defendant timely filed and served an

                              6         answer to the Complaint in Superior Court for the County of Shasta on June 23, 2021. Webster Decl.

                              7         ¶ 3, Ex. B.

                              8                        6.      The Complaint also names as defendants “DOES 1-20, inclusive.” Defendant

                              9         is informed and believes, and on that basis alleges, that none of the fictitiously named defendants have

                          10            been served with a copy of the Summons and Complaint. Therefore, the fictitiously named defendants

                          11            are not parties to this action and need not consent to removal. See Fristoe v. Reynolds Metals Co., 615

                          12            F.2d 1209, 1213 (9th Cir. 1980); 28 U.S.C. § 1441(a).

                          13                                                          II.
                                                                           JURISDICTION AND VENUE
                          14
                                                       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 84(c)(1) and 1391(a)
                          15
                                        because a substantial part of the acts alleged in the Complaint are alleged to have occurred in this
                          16
                                        District.
                          17
                                                       8.      As discussed below, this Court has original jurisdiction over this action
                          18
                                        pursuant to 28 U.S.C. § 1332(a), and Jo-Ann may remove this action to this Court pursuant to 28
                          19
                                        U.S.C. § 1441(b) because it is a civil action between citizens of different states and the amount in
                          20
                                        controversy exceeds $75,000.00, exclusive of interest and costs.
                          21
                                                                              III.
                          22                          DIVERSITY JURISDICTION PURSUANT TO 28 U.S.C. § 1332(A)
                          23            A.      Diversity of Citizenship
                          24                    1.     Plaintiff is a Citizen of California
                          25                           9.      For diversity purposes, an individual is a citizen of the state in which he or she

                          26            is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983); see also

                          27            LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at time lawsuit is filed).

                          28                           10.     Defendant is informed, believes, and therefore alleges, at all relevant times and
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                          3
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                               CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 4 of 10


                              1         through the date this action was commenced, Plaintiff has resided in the State of California. Aber Decl.

                              2         ¶ 3. Moreover, the Complaint alleges that Plaintiff was a California resident at all relevant times.

                              3         Complaint ¶ 1. Therefore, Plaintiff was at all relevant times a citizen of California. Plaintiff’s residence

                              4         is prima facie evidence of domicile. See Lew v. Moss, 797 F.2d 747, 751 (9th Cir. 1986) (holding that

                              5         residency can create a rebuttable presumption of domicile supporting diversity of citizenship); see also

                              6         State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 519 (10th Cir. 1994) (holding that allegation in

                              7         state court complaint of residency “create[s] a presumption of continuing residence in [state] and put[s]

                              8         the burden of coming forward with contrary evidence on the party seeking to prove otherwise”).

                              9                 2.      Jo-Ann is Not a Citizen of California
                          10                            11.     For diversity purposes, a limited liability company’s citizenship is the

                          11            citizenship of each of its members. See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,

                          12            899 (9th Cir. 2006); Wise v. Wachovia Securities, LLC, 450 F.3d 265, 267 (7th Cir. 2006), cert. denied,

                          13            549 U.S. 1047 (2006). If an LLC's members are, themselves, unincorporated associations (e.g.,

                          14            additional LLCs), the citizenship of an LLC party is determined by a complete upstream analysis of

                          15            its organizational structure. Bayerische Landesbank, NY Branch v. Aladdin Capital Management,

                          16            LLC, 692 F.3d 42, 49 (2d Cir. 2012). For example, in Bayerische, the Second Circuit held that

                          17            Defendant Aladdin Capital Management, LLC possessed the citizenship of its sole member Aladdin

                          18            Capital Holdings, LLC, which possessed the citizenship of each of its 10 members. See id. at 51

                          19            (upstream inquiry ends with corporate member(s)).

                          20                            12.     Here, Jo-Ann is an Ohio LLC, with its principal place of business in Ohio.

                          21            Aber Decl. ¶ 4. Jo-Ann is wholly owned by Needle Holdings LLC ("Needle Holdings"), a Delaware

                          22            LLC, which in turn is wholly owned by JOANN Inc., a publicly traded Delaware corporation

                          23            (NASDAQ: JOAN) with its business address in Ohio. Id. Neither Needle Holdings nor JOANN Inc.

                          24            has a headquarters or principal place of business in California. Id. Moreover, the Complaint alleges

                          25            that Defendant is an Ohio corporation. Complaint ¶ 2.

                          26                            13.     Based on the foregoing, Jo-Ann is not a citizen of California for diversity

                          27            purposes. Johnson v. Columbia Properties Anchorage, LP, supra, 437 F.3d at 89.

                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                           4
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                                 CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                             Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 5 of 10


                              1                 3.     Citizenship of the Doe Defendants Should be Disregarded for Diversity Purposes

                              2                        14.     For purposes of removal, the citizenship of defendants sued under fictitious

                              3         names should be disregarded, and citizenship of only named defendants should be considered. 28

                              4         U.S.C. § 1441(b)(1).

                              5                        15.     Defendants Does 1-20 are fictitious. The Complaint does not state the identity

                              6         or status of these fictitious defendants, nor does it state any specific allegation of wrongdoing against

                              7         any fictitious defendants. Pursuant to § 1441(b)(1), the citizenship of these fictitious defendants

                              8         cannot destroy the diversity of citizenship between the parties and should be disregarded. Newcombe

                              9         v. Adolf Coors Co., 157 F.3d 686, 690 (9th Cir. 1998).

                          10            B.      The Amount in Controversy Exceeds $75,000

                          11                           16.     Plaintiff’s Complaint does not specify the amount that she seeks to recover from

                          12            Defendant in this action. Where removal is based on diversity of citizenship and the initial pleading

                          13            seeks a money judgment but does not demand a specific sum, “the notice of removal may assert the

                          14            amount in controversy,” 28 U.S.C. 1446(c)(2), and a removing defendant “need include only a

                          15            plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

                          16            Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 551 (Dec. 15, 2014) (citing 28 U.S.C.

                          17            §1446(a)).

                          18                           17.     The removing party does not need to prove actual facts but rather need only

                          19            include a “short and plain statement” setting forth “a plausible allegation that the amount in

                          20            controversy exceeds the jurisdictional threshold.” Sasso v. Noble Utah Long Beach, LLC, No. CV 14-

                          21            09154-AB (AJWx), 2015 WL 898468, *2 (C.D. Cal. March 3, 2015) (citing Dart Cherokee Basin

                          22            Operating Co., supra, 135 S. Ct. at 551). Moreover, Defendant need not submit evidence to support

                          23            its notice of removal. Dart Cherokee, supra, 135 S. Ct. at 553. Defendant need only plausibly allege

                          24            that the amount in controversy exceeds $75,000. Id. (“the defendant’s amount-in-controversy

                          25            allegation should be accepted when not contested by the plaintiff or questioned by the court”).

                          26                           18.     In measuring the amount in controversy, the Court must assume that the

                          27            allegations of the complaint are true and that a jury will return a verdict in favor of the plaintiff on all

                          28            claims asserted in her complaint. Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F.
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                           5
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                                 CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 6 of 10


                              1         Supp. 2d 993, 1001 (C.D. Cal. 2002). The ultimate inquiry is the amount that is put “in controversy”

                              2         by the plaintiff’s complaint, and not how much, if anything, the defendant will actually owe. Rippee

                              3         v. Boston Mkt. Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005) (citing Schere v. Equitable Life

                              4         Assurance Soc’y of the United States, 347 F.3d 394, 399 (2d Cir. 2003) (recognizing that the ultimate

                              5         or provable amount of damages is not what is considered in the removal analysis; rather, it is the

                              6         amount put in controversy by the plaintiff’s complaint)).

                              7                        19.     Although Jo-Ann denies the validity and merit of all of Plaintiff’s claims and

                              8         allegations and denies that Plaintiff is entitled to any relief, Plaintiff’s claims establish an amount “in

                              9         controversy” well in excess of the jurisdictional minimum of $75,000, exclusive of interest and costs,

                          10            as set forth below:

                          11                   1.      Lost Wages and Benefits
                          12                           20.     Plaintiff’s Complaint includes eleven separate causes of action arising out of

                          13            the termination of her employment. She alleges that, as a result of Defendant’s alleged actions, she

                          14            has suffered loss of wages. Webster Decl. ¶ 2, Ex. A; Complaint ¶¶ 44-45.

                          15                           21.     If Plaintiff prevails on her wrongful termination and/or her discrimination

                          16            claims, she potentially could recover the amount she would have earned up through the date of trial,

                          17            including any benefits or pay increases. See Judicial Council of California, Civil Jury Instructions

                          18            (“CACI”) No. 2433 (2012); Wise v. S. Pac. Co., 1 Cal. 3d 600, 607 (1970).

                          19                           22.     At the time Plaintiff’s employment ended on or about May 31, 2019, she was

                          20            paid at the rate of $12.00 per hour. Aber Decl. ¶¶ 5-6. Plaintiff’s complaint alleges that she was

                          21            scheduled for 18-23 hours a week. Webster Decl. ¶ 2, Ex. A; Complaint ¶¶ 12, 62. If Plaintiff were to

                          22            recover back wages from May 31, 2019 to the present, she potentially could recover back wages

                          23            totaling approximately $29,808.00 ($276/wk. x 108 wks.). Moreover, if the case proceeds to trial in

                          24            May 2022 – a year from when Jo-Ann was served – and Plaintiff remains unemployed, she may be

                          25            seeking a total of about 156 weeks of lost wages, or approximately $43,056.00 ($276/wk. x 156 wks.).

                          26                           23.     Her claim also includes causes of action for civil penalties in which she claims

                          27            $4,000.00 for penalties related to alleged wage statement violations. Webster Decl. ¶ 2, Ex. A;

                          28            Complaint ¶¶ 50-55. Her complaint also includes a request for waiting time penalties at the maximum
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                           6
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                                CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 7 of 10


                              1         amount of 30 days of regular pay. This could amount to $2,880.00 (8 hours per day x 12.00/hr x 30

                              2         days). Webster Decl. ¶ 2, Ex. A; Complaint ¶¶ 58-60.

                              3                2.      Emotional Distress Damages
                              4                        24.    Plaintiff alleges that, as a result of Defendants’ alleged unlawful conduct, she

                              5         has suffered, inter alia, emotional distress, humiliation, mental anguish, and embarrassment. Webster

                              6         Decl. ¶ 2, Ex. A; Complaint ¶¶ 18, 79-82. Plaintiff’s potential recovery of such damages further

                              7         augments the foregoing amount and demonstrates that the jurisdictional prerequisite for removal of

                              8         this action is met. See Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (holding that

                              9         emotional distress damages are included in determining amount in controversy); see also Velez v.

                          10            Roche, 335 F. Supp. 2d 1022, 1038-40 (N.D. Cal. 2004) (surveying discrimination and harassment

                          11            cases awarding emotional distress damages and concluding that “substantial jury awards of hundreds

                          12            of thousands of dollars for non-economic damages have been upheld where there is evidence . . . that

                          13            the plaintiff suffered heightened mental anguish”).

                          14                           25.    In the Kroske case, the Ninth Circuit found that the district court’s conclusion

                          15            that the plaintiff’s “emotional distress damages would add at least an additional $25,000 to her claim”

                          16            was not clearly erroneous, where she had only $55,000 in lost wages, thus satisfying the amount in

                          17            controversy requirement “even without including a potential award of attorney’s fees.” Kroske v. U.S.

                          18            Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), cert denied, 127 S.Ct. 157 (2006). Based on the

                          19            conservative estimate from Kroske, Plaintiff’s potential recovery of emotional distress damages could

                          20            add at least $25,000 to the amount in controversy.

                          21                   3.      Punitive Damages
                          22                           26.    Plaintiff    also   seeks       an   award    of    punitive    damages.     See

                          23            Webster Decl. ¶ 2, Ex. A; Complaint ¶¶ 5, 21, 32, 38, 93. Under California law, punitive damages may

                          24            be recovered “where it is proven by clear and convincing evidence that the defendant has been guilty

                          25            of oppression, fraud, or malice.” Cal. Civ. Code § 2394(a). Punitive damages may be included in

                          26            calculating the amount in controversy. See Davenport v. Mut. Benefit Health & Accident Ass’n, 325

                          27            F.2d 785, 787 (9th Cir. 1963). A single-digit ratio (i.e., no more than nine-to-one) is typically

                          28            appropriate for an award of punitive damages. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S.
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                          7
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                             CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 8 of 10


                              1         408, 425 (2003).

                              2                        27.     Plaintiff alleges that she suffered from mental and emotional distress. She

                              3         further alleges, inter alia, that Jo-Ann discriminated against her on the basis of a disability. Webster

                              4         Decl. ¶ 2, Ex. A; Complaint ¶¶ 9, 11-13, 26-27, 30, 37, 62-63, 68-69, 80, 87, 92. Jury verdicts in

                              5         California cases involving similar factual allegations demonstrate that, were Plaintiff to prove the

                              6         allegations of the Complaint and prevail at trial, her punitive damages could bring the amount in

                              7         controversy to well over the $75,000 threshold. For instance, in Roby v. McKesson Corp., 47 Cal. 4th

                              8         686 (2009), the plaintiff alleged that, after she began experiencing panic attacks during her

                              9         employment, her employer refused to accommodate her condition by permitting her to be absent

                          10            without notice, and ultimately terminated her employment for violating its attendance policy. The

                          11            plaintiff then sued and asserted claims under the FEHA for disability discrimination and harassment,

                          12            failure to accommodate, and wrongful termination. The jury returned a verdict for the plaintiff and

                          13            awarded punitive damages of $15 million against the employer. The intermediate appellate court

                          14            reduced the punitive damages award to $2 million, and the California Supreme Court further reduced

                          15            it to $1,905,000 (equal to the compensatory damages award). In McGee v. Tucoemas Federal Credit

                          16            Union, 153 Cal. App. 4th 1351 (2007), the plaintiff alleged that, after she had taken a leave of absence

                          17            to undergo treatment for breast cancer, her employer required her to return to work after four months

                          18            and told her that she would be fired if she needed more time. When she requested that she be permitted

                          19            to work from home, her request was denied; upon returning to work, she was demoted to a position

                          20            that involved greater physical demands. The plaintiff resigned her position due to stress. She then sued

                          21            the employer, alleging claims of disability discrimination, failure to provide a reasonable

                          22            accommodation, and failure to engage in the interactive process. The jury returned a verdict for the

                          23            plaintiff and awarded her $1.2 million in punitive damages against the employer. The appellate court

                          24            affirmed.

                          25                           28.     Although Jo-Ann disputes that Plaintiff is entitled to recover any amount in

                          26            punitive damages or any other damages, the Roby and McGee decisions illustrate that a punitive

                          27            damages award potentially could alone exceed $1 million. And, most conservatively, the amount

                          28            awarded in punitive damages in this matter could be at least $100,000.
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                         8
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                              CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 9 of 10


                              1                4.      Attorney’s Fees

                              2                        29.     Plaintiff’s Complaint also includes a claim for attorney’s fees. Webster Decl. ¶

                              3         2, Ex. A; Complaint at 19 (Prayer for Relief). Attorney’s fees that are potentially recoverable by

                              4         statute also are included in determining the amount in controversy. Galt G/S v. JSS Scandinavia, 142

                              5         F.3d 1150, 1155-56 (9th Cir. 1998).

                              6                        30.     The bulk of Plaintiff’s Complaint alleges violations of the Fair Employment

                              7         and Housing Act, which authorizes an award of reasonable attorneys’ fees to a prevailing plaintiff.

                              8         Cal. Gov. Code § 12965(b). While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is

                              9         reasonable to assume that they could exceed a damages award. Simmons v. PCR Tech., 209 F. Supp.

                          10            2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in individual discrimination cases often

                          11            exceed the damages”).

                          12                           31.     Any estimate of attorney’s fees includes fees over the life of the case, not just

                          13            the fees incurred at the time of removal. Id. “Recent estimates for the number of hours expended

                          14            through trial for employment cases in [the Eastern District of California] have ranged from 100 to 300

                          15            hours. Therefore, 100 hours is an appropriate and conservative estimate. Accordingly, attorneys’ fees

                          16            in [an employment discrimination case alleging wrongful termination] may reasonably be expected to

                          17            equal at least $30,000 (100 hours x $300 per hour).” Sasso v. Noble Utah Long Beach, LLC, Case No.

                          18            CV 14-09154-AB (AJWx), 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal. March 3, 2015) (citations

                          19            omitted). Thus, Plaintiff’s demand for attorneys’ fees adds at least $30,000 to the amount in

                          20            controversy.

                          21                   5.      Plaintiff’s Settlement Analysis

                          22                           32.     A settlement letter is relevant evidence of the amount in controversy if it

                          23            appears to reflect a reasonable estimate of the plaintiff's claim. Cohn v. Petsmart, Inc., 281 F.3d 837,

                          24            840 (9th Cir. 2002).

                          25                           33.     Plaintiff, through counsel, has indicated that she believes a jury could easily

                          26            award Plaintiff $175,000.00. Webster Decl. ¶ 5. Plaintiff has also made multiple settlement demands

                          27            in excess of $75,000. Id. Based on Plaintiff’s own valuation of the case the amount in controversy is

                          28            met.
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                         9
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                              CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
                                           Case 2:21-cv-01123-JAM-KJN Document 1 Filed 06/24/21 Page 10 of 10


                              1                            34.       Consequently, a preponderance of the evidence demonstrates that the amount

                              2         in controversy exceeds $75,000, exclusive of interest and costs.

                              3                                                            IV.
                                                                                   NOTICE OF REMOVAL
                              4
                                                           35.       This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is
                              5
                                        being filed within thirty days of service of the Complaint on Jo-Ann on May 35, 2021, and within one
                              6
                                        year after commencement of this action.
                              7
                                                           36.       As required by 28 U.S.C. § 1446(d), Jo-Ann will promptly provide written
                              8
                                        notice of this Notice of Removal to the Law Office of Brittany Torbert, counsel for Plaintiff, and will
                              9
                                        also promptly file a copy of this Notice of Removal with the Clerk of the Superior Court of the State
                          10
                                        of California, County of Shasta. Webster Decl. ¶ 6.
                          11
                                                                                            V.
                          12                                                            CONCLUSION
                          13                               WHEREFORE, having fulfilled all statutory requirements, Jo-Ann removes this action

                          14            from the Superior Court of Shasta County, California, to this Court, and requests that this Court assume

                          15            full jurisdiction over this matter as provided by law.

                          16

                          17

                          18            Dated: June 24, 2021                                    LITTLER MENDELSON P.C.
                          19

                          20                                                                    /s/ Nicholas W. McKinney
                                                                                                Benjamin L. Webster
                          21                                                                    Nicholas W. McKinney
                                                                                                Attorneys for Defendant
                          22                                                                    JO-ANN STORES, LLC
                                        4852-2972-8240.1 / 035955-1153
                          23

                          24

                          25

                          26

                          27

                          28
L IT TL E R ME N DE LS O N P .C .
           5 0 0 C ap i t o l M a l l
                                        NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                              10
               S u i t e 2 00 0
     S a c r a me n t o, C A 9 58 1 4                                                                                                   CASE NO.
             9 1 6 . 83 0 . 72 0 0
                                        TO FEDERAL COURT
